                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DANNEZ HUNTER,                                     Case No. 19‐CV‐590 (NEB/DTS)

                      Plaintiff,

 v.                                              ORDER ON MOTION AND REQUEST
                                                 FOR LEAVE OF COURT TO FILE AN
 KEITH RUPERT MURDOCH, et al.,                            OBJECTION

                      Defendants.



       The above‐entitled matter comes before the Court upon Plaintiff Dannez Hunter’s

Motion and Request for Leave of Court to File an Objection. [ECF No. 35]. On May 1,

2019, the Court acceped the Report and Recommendation of United States Magistrate

Judge Schultz and dismissed the case pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff

requests that the Court allow him to file an objection to the order dismissing this case.

       The district court’s decision on a motion for reconsideration rests within its

discretion. Hagerman v. Yukon Energy Corp., 839 F.2d 407, 413 (8th Cir. 1988).

      Motions for reconsideration serve a limited function: to correct manifest errors of
law or fact or to present newly discovered evidence. . . . Nor should a motion for
reconsideration serve as the occasion to tender new legal theories for the first time.

Id. at 414 (citation omitted).




                                             1
      The Court has reviewed Plaintiff’s submission and concludes that the Court’s

May 1, 2019 Order contains no manifest errors of law or fact. Nor has Plaintiff offered

new evidence that would alter the Court’s Order.

Accordingly, based upon the files, records, and proceedings herein, IT IS HEREBY

ORDERED:

      1. Plaintiff Dannez Hunter’s Motion and Request for Permission for Leave of
      Court to File an Objection [ECF No. 35] is DENIED.


Dated: June 6, 2019                           BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                          2
